[logo – Capital Guardian (SM)] Capital Private Client Services Funds 6455 Irvine Center Drive Irvine, CA 92618-4518 Courtney R. Taylor Secretary December 22, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Capital Private Client Services Funds File Nos. 333-163115 and 811-22349 Enclosed is Form N-14 under the Securities Act of 1933 of the above-named investment company.The filing is being made in anticipation of the proposed acquisition of Endowments – Growth and Income Portfolio by the Fund and we propose that it become effective on February 18, 2011. Thank you very much for your assistance.If you have any questions please do not hesitate to contact me at (213) 452-2173 or Katherine Newhall at (213) 615-0108. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Enclosure
